Where a defendant is sentenced to pay a fine and serve six months on the public-works camp, but upon the payment of his fine, his penal term is probated during good behavior, and during the time of the probation sentence he is, after a hearing, found to have committed exactly the same crime for which he is serving the probation sentence, this is such a violation of the good-behavior clause as to authorize the judge of the superior court to revoke the unexpired portion of the probation sentence, and order the defendant to serve the remainder of the sentence in the public-works camp. See  Mincey v. Crow, 198 Ga. 245 (31 S.E.2d 405); Wood
v. State, 68 Ga. App. 43 (21 S.E.2d 915); Streetman
v. State, 70 Ga. App. 192 (27 S.E.2d 704); Penny v.  Horton, 197 Ga. 824 (30 S.E.2d 598); Code, § 27-2705;  Williams v. State, 162 Ga. 327 (2) (3) (133 S.E. 843);  Shamblin v. Penn, 148 Ga. 592 (2) (97 S.E. 520);  Olsen v. State, 21 Ga. App. 795 (95 S.E. 269). *Page 712 
The judgment of the trial court revoking the probation of said sentence is without error.
Judgment affirmed. MacIntyre, P. J., and Gardner, J.,concur.
       DECIDED FEBRUARY 26, 1948. REHEARING DENIED MARCH 29, 1948.
At the August term, 1947, of Monroe Superior Court, Austin Tidwell entered a plea of guilty to an indictment charging him with driving a car while under the influence of liquor, and was sentenced to serve 6 months on the public-works camp and to pay a fine of $100.
Upon the payment of the fine the sentence to the public-works camp was to be probated during good behavior, and his driver's license to be suspended for 60 days. This sentence was imposed on August 8, 1947.
On November 21, 1947, troopers King and Lowry made a charge, and a warrant was issued against the said defendant charging him with driving a car while under the influence of liquor.
A hearing to revoke the balance of his probation was held on November 24, 1947, and the following evidence was produced: Austin Tidwell was driving an automobile on a public highway in Monroe County, Georgia, being the Juliette road, while under the influence of intoxicating liquor, and was involved in an accident on the wrong side of the road. He was released to deputy sheriff G. F. Gungan of Monroe County by patrolmen King and Lowry, the time being 8:15 p. m., November 21, 1947. The weather was cloudy at the time.
After hearing said evidence, the presiding judge passed an order that the probation sentence be revoked, and that the defendant be taken into custody to serve the remainder of said sentence. On this judgment error is assigned.